           Case 2:18-cr-00322-APG-BNW Document 109 Filed 01/13/21 Page 1 of 3



 1   MONTI JORDANA LEVY, ESQUIRE
     Nevada Bar No. 8158
 2   WRIGHT MARSH & LEVY
     300 S. Fourth Street
 3   Suite 701
     Las Vegas, NV 89101
 4   Phone: (702) 382-4004
     Fax: (702) 382-4800
 5   mlevy@wmllawlv.com
     Attorneys for Defendant Thien Dinh Le
 6
 7                                 UNITED STATES DISTRICT COURT
 8                                        DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA,                      )
10                                                  )      CASE NO. 2:18-CR-00322-APG-BNW
            Plaintiff,                              )
11                                                  )
                    vs.                             )
12                                                  )
     THIEN DINH LE,                                 )
13                                                  )
            Defendant.                              )
14                                                  )
15
                     STIPULATION TO CONTINUE SENTENCING HEARING
16                                   (Fifth Request)
17          IT IS HEREBY STIPULATED AND AGREED, between the United States of America, by
18   and through its attorney, Nicholas A. Trutanich, United States Attorney, through Kevin Douglas
19   Schiff, Assistant United States Attorney; and Defendant Thien Dinh Le, by and through his counsel,
20   Monti Jordana Levy, Esquire, Wright Marsh & Levy, that the sentencing hearing currently scheduled
21   for January 27, 2020, at 3:00 p.m. be vacated and set to a date and time convenient to this Court, but
22   no sooner than ninety (90) days from the current sentencing date.
23          This stipulation is entered into for the following reasons:
24          1.      Defense counsel for Mr. Le, was newly appointed on October 29, 2020 [ECF 103].
25   Defense Counsel has recently received the file and needs additional time to review the case, meet
26   with Mr. Le, and prepare for a sentencing memorandum and presentation in support of a just and
27   reasonable sentence.
28   ///
           Case 2:18-cr-00322-APG-BNW Document 109 Filed 01/13/21 Page 2 of 3



 1              2.     The parties agree to the continuance. Mr. Le is currently in custody and agrees to the
 2   continuance.
 3              3.     Additionally, denial of this request for continuance could result in a miscarriage of
 4   justice.
 5              4.     The additional time requested by this Stipulation is made in good faith and not for
 6   purposes of delay.
 7              5.     This is the fifth request for a continuance of the sentencing hearing.
 8              Dated this 13th day of January, 2021.
 9   Respectfully submitted:
10   WRIGHT MARSH & LEVY                                      NICHOLAS A. TRUTANICH
                                                              UNITED STATES ATTORNEY
11
12   BY /s/ Monti Jordana Levy                                BY       /s/Kevin Douglas Schiff
       MONTI JORDANA LEVY, ESQUIRE                               KEVIN DOUGLAS SCHIFF
13     Attorney for Defendant Jordan                             Assistant U.S. Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                         2
           Case 2:18-cr-00322-APG-BNW Document 109 Filed 01/13/21 Page 3 of 3



 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                      )
 4                                                  )       CASE NO. 2:18-CR-00322-APG-BNW
            Plaintiff,                              )
 5                                                  )
                    vs.                             )       ORDER
 6                                                  )
     THIEN DINH LE,                                 )
 7                                                  )
            Defendant.                              )
 8                                                  )
 9          Based on the Stipulation of the parties, the sentencing hearing in this matter is hereby
10   continued. The ends of justice served by granting said continuance outweigh the best interest of the
11   public and the defendant in a speedy sentencing, since the failure to grant said continuance would
12   be likely to result in a miscarriage of justice, and would deny the parties herein sufficient time and
13   the opportunity within which to be able to effectively and thoroughly prepare for sentencing, taking
14   into account the exercise of due diligence.
15          IS IT HEREBY ORDERED that the sentencing in the above-captioned matter currently
16   scheduled for January 27, 2021, at 3:00 a.m., be vacated and continued to April 28, 2021, at 1:00
17   p.m. in LV Courtroom 6C.
18          DATED: January 13, 2021
19
20                                                          _______________________________________
                                                            ANDREW P. GORDON
21                                                          United States District Judge
22
23
24
25
26
27
28


                                                        3
